BAGELL, JOSEPHS, LEVINE & COMPANY, L.L.C. Certified Public Accountants 406 Lippincott Drive, Ste. J Marlton, New Jersey 08053-4168 (856) 355-5900 Fax (856) 396-0022 January 29, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 Dear Ladies and Gentlemen: We are the former independent registered public accounting firm for Life Nutrition Products, Inc. (the "Company"). We have read the Company's disclosure set forth in Item 4.01 "Changes in Registrant's Certifying Accountant" of the Company'sCurrent Report on Form 8-K dated January 29, 2010 (the "Current Report") and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm. Sincerely, /s/ Bagell, Josephs, Levine & Company, LLC
